
	

113 HR 4878 IH: Facilitating Investments in Local Markets Act
U.S. House of Representatives
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4878
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2014
			Mr. Collins of Georgia (for himself, Mr. Crowley, Mr. Boustany, Ms. Linda T. Sánchez of California, Mr. Neal, and Mr. Nunes) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the special expensing rules for certain film
			 and television productions and to provide for special expensing for live
			 theatrical productions.
	
	
		1.Short titleThis Act may be cited as the Facilitating Investments in Local Markets Act or the FILM Act .
		2.Extension of special expensing rules for certain film and television productions; special expensing
			 for live theatrical productions
			(a)In generalSubsection (f) of section 181 of the Internal Revenue Code of 1986 is amended by striking December 31, 2013 and inserting December 31, 2015.
			(b)Application to live productions
				(1)In generalParagraph (1) of section 181(a) of the Internal Revenue Code of 1986 is amended by inserting , and any qualified live theatrical production, after any qualified film or television production.
				(2)Conforming amendmentsSection 181 of the Internal Revenue Code of 1986 is amended—
					(A)by inserting or any qualified live theatrical production after qualified film or television production each place it appears in subsections (a)(2), (b), and (c)(1),
					(B)by inserting or qualified live theatrical productions after qualified film or television productions in subsection (f), and
					(C)by inserting and live theatrical after film and television in the heading.
					(3)Clerical amendmentThe item relating to section 181 in the table of sections for part VI of subchapter B of chapter 1
			 of the Internal Revenue Code of 1986 is amended to read as follows:
					
						
							Sec. 181. Treatment of certain qualified film and television and live theatrical productions..
				(c)Qualified live theatrical productionSection 181 of the Internal Revenue Code of 1986 is amended—
				(1)by redesignating subsections (e) and (f), as amended by subsections (a) and (b), as subsections (f)
			 and (g), respectively, and
				(2)by inserting after subsection (d) the following new subsection:
					
						(e)Qualified live theatrical productionFor purposes of this section—
							(1)In generalThe term qualified live theatrical production means any production described in paragraph (2) if 75 percent of the total compensation of the
			 production is qualified compensation (as defined in subsection (d)(3)).
							(2)Production
								(A)In generalA production is described in this paragraph if such production is a live staged production of a
			 play (with or without music) which is derived from a written book or
			 script and is produced or presented by a taxable entity in any venue which
			 has an audience capacity of not more than 3,000 or a series of venues the
			 majority of which have an audience capacity of not more than 3,000.
								(B)Touring companies, etcIn the case of multiple live staged productions—
									(i)for which the election under this section would be allowable to the same taxpayer, and
									(ii)which are—
										(I)separate phases of a production, or
										(II)separate simultaneous stagings of the same production in different geographical locations (not
			 including multiple performance locations of any one touring production),each such live staged production shall be treated as a separate production.(C)PhaseFor purposes of subparagraph (B), the term phase with respect to any qualified live theatrical production refers to each of the following, but only
			 if each of the following is treated by the taxpayer as a separate activity
			 for all purposes of this title:
									(i)The initial staging of a live theatrical production.
									(ii)Subsequent additional stagings or touring of such production which are produced by the same
			 producer as the initial staging.
									(D)ExceptionA production is not described in this paragraph if such production includes or consists of any
			 performance of conduct described in section 2257(h)(1) of title 18, United
			 States Code..
				(d)Effective dates
				(1)In generalThe amendments made by this section shall apply to productions commencing after December 31, 2013.
				(2)CommencementFor purposes of paragraph (1), the date on which a qualified live theatrical production commences
			 is the date of the first public performance of such production for a
			 paying audience.
				
